Citation Nr: 0821339	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE


Entitlement to an increased (compensable) rating for 
bilateral hearing loss, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision in which 
the RO, inter alia, continued a 0 percent (noncompensable) 
rating for bilateral hearing loss.  The veteran filed a 
notice of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.

For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title page) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

During the pendency of this appeal, in a November 2005 
statement, the veteran indicated that his hearing had 
worsened to the extent that if someone was not facing him 
when speaking, he had difficulty hearing and understanding 
what that individual is saying.  He also indicated that his 
bilateral hearing loss has affected his income potential and 
employability.  In a June 2008 informal hearing presentation, 
the veteran's representative asserted that the veteran should 
be afforded a VA examination to evaluate the current state of 
his condition as report of the last VA examination-four 
years prior-provided inadequate findings and the claims file 
was not provided for review to the examiner.  

The Board notes , initially, that assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, VA  
has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992). In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

In this case, however, the veteran's and his representative's 
assertions regarding the impact of the disability on the 
veteran's employability and the need for the examiner to 
render adequate findings and to consider the veteran's 
history (via review of the claims file) appears to raise the 
question of the veteran's entitlement to a higher rating for 
bilateral hearing loss on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  The Board has expanded the issue, 
accordingly, and the RO should consider whether the 
procedures to award an extra-schedular rating are invoked, in 
the first instance, to avoid any prejudice to the veteran.

The Board also finds that, given the above, and in view of 
allegations of worsening disability, examination with 
audiological testing, and medical comment as to the impact of 
the veteran's hearing loss on his employability is needed to 
resolve the claim for increase.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination (or audiological 
evaluation arranged in connection therewith), without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination (or audiological evaluation arranged in 
connection therewith), the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should ensure that its notice to 
the veteran meets the requirements of the decisions in  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)  (as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  



After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.   Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of 38 C.F.R. § 3.321, as well as whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a  letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any of 
the claims remaining on appeal that is 
not currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman and Vazquez-Flores (cited 
to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA  examination by 
an appropriate ear, nose and throat (ENT) 
physician, at a VA medical facility. The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions. 
Audiological evaluation (to include 
audiometry and speech  discrimination 
testing), should be accomplished, with 
all results made available to the 
examining physician prior to the 
completion of his or her report..  

After examination of the veteran, review 
of his testing results, and consideration 
of his documented history and assertions, 
the physician  should provide an 
assessment of the severity of the 
disability, and comment as to the impact 
of the disability on employment.

The examiner should set forth all 
clinical findings, along with the 
complete rationale for the conclusions 
reached,  in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination (or audiological 
evaluation arranged in connection 
therewith), the RO must obtain and 
associate with the claims  file (a) 
copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to the veteran by the pertinent VA 
medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal.  
If the veteran fails, without good cause,  
to report to the scheduled examination 
and/or audiological evaluation, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority, to specifically include the 
provisions of 38 C.F.R. § 3.321,, and 
consider whether "staged rating", 
pursuant to Hart (cited to above), is 
appropriate.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative) an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

